Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-29 are pending.
Claims 1-29 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-14 are directed toward a method (i.e. process), claims 15-28 are directed towards a computing system (i.e. machine), and claim 29 is directed toward a non-transitory computer readable medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 15, and 29 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1recites: “A method comprising: receiving, by a computing system comprising processing circuitry and a storage medium, episode data for an episode stored by a medical device of a patient, wherein the episode data comprises a cardiac electrogram; categorizing, by the computing system, the episode into one category of a plurality of categories based on the episode data, the plurality of categories comprising at least a first category and a second category; selecting, by the computing system, one review workflow from a plurality of review workflows based on the category, each of the plurality of categories associated with a respective one of the plurality of review workflows; selecting, by the computing system, at least one first reviewer for the episode based on the selected review workflow; providing, by the computing system, the episode data to the at least one first reviewer; receiving, by the computing system, at least one first annotation of the episode by the at least one first reviewer, the at least one first annotation based on the provided episode data; determining, by the computing system, whether to provide the episode data to a second reviewer based on the selected review workflow; determining, by the computing system, whether to include the episode in an arrhythmia episode report based on the selected review workflow and the at least one first annotation; and outputting, by the computing system, the arrhythmia episode report to a user”.
The limitations of receiving episode data, categorizing the episode into one category, selecting one review workflow, selecting at least one first review, providing the episode data to the at least one first review, determining whether to provide the episode data to a second reviewer, determining whether to include episode data in an arrhythmia episode report, and outputting the arrhythmia episode report to a user, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, categorizing, selecting, providing, determining, and outputting, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Further, the abstract idea of claims 15 and 29 are identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain 
Dependent claims 2-14 and 16-28 include other limitations, as well as specific step of data to be processed, received, categorized, selected, and outputted, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 15, and 29. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-29 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computing system”, “processing circuitry”, “storage medium”, “machine learning”, “computing system”, “machine annotation”, “medical device”, and “non-transitory computer readable medium”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0034], [0036], and [0037] of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “receiving, by the computing system comprising processing circuitry and a storage medium”, “categorizing, by the computing”, “selecting, by the computing system”, “providing, by the computing system”, “determining, by the computing system”, and “outputting, by the computing system” , which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving… episode data”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-14 and 16-28 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 15, and 29 and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-14 and 16-28 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 15, and 29, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-29 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 20100280841 A1), hereinafter Dong, in view of Gottesman et al. (US 20060247709 A1), hereinafter Gottesman.
Regarding claims 1, 15, and 29 Dong teaches a method, a computing system comprising processing circuitry and a storage medium, a non-transitory computer-readable medium comprising instructions, that when executed by processing circuitry of a computing system, cause the computing system to: receiving, by a computing system comprising processing circuitry and a storage medium, episode data for an episode stored by a medical device of a patient, wherein the episode data comprises a cardiac electrogram (Abstract, [0005], [0017], and [0024]); categorizing, by the computing system, the episode into one category of a plurality of categories based on the episode data, the plurality of categories comprising at least a first category and a second category ([0037] and [0051]); selecting, by the computing system, at least one first reviewer for the episode based on the selected review workflow; providing, by the computing system, the episode data to the at least one first reviewer ([0045]); receiving, by the computing system, at least one first annotation of the episode by the at least one first reviewer, the at least one first annotation based on the provided episode data ([0031] and [0054]); determining, by the computing system, whether to provide the episode data to a second reviewer based on the selected review workflow ([0045] and [0046]); determining, by the computing system, whether to include the episode in an arrhythmia episode report based on the selected review workflow and the at least one first annotation ([0045], [0046], [0054], and [0060]); and outputting, (Abstract, [0004]-[0005], [0033], and [0036]). Dong does not teach selecting, by the computing system, one review workflow from a plurality of review workflows based on the category, each of the plurality of categories associated with a respective one of the plurality of review workflows. However Gottesman teaches selecting, by the computing system, one review workflow from a plurality of review workflows based on the category, each of the plurality of categories associated with a respective one of the plurality of review workflows (Gottesman, Abstract, FIG. 5, [0005], and [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dong to incorporate the teachings of Gottesman and account for a method, a computing system comprising processing circuitry and a storage medium, a non-transitory computer-readable medium comprising instructions, that when executed by processing circuitry of a computing system, cause the computing system to: receiving, by a computing system comprising processing circuitry and a storage medium, episode data for an episode stored by a medical device of a patient, wherein the episode data comprises a cardiac electrogram; categorizing, by the computing system, the episode into one category of a plurality of categories based on the episode data, the plurality of categories comprising at least a first category and a second category; selecting, by the computing system, one review workflow from a plurality of review workflows based on the category, each of the plurality of categories associated with a respective one of the plurality of review workflows; selecting, by the computing system, at least one first reviewer for the episode based on the selected review workflow; providing, by the computing system, the episode data to the at least one first reviewer; receiving, by the computing system, at least one first annotation of the episode by the at least one first reviewer, the at least one first annotation based on the provided episode data; determining, by the computing system, whether to provide the episode data to a second reviewer based on the selected review workflow; determining, by the computing system, whether to include the episode in an arrhythmia episode report based on the selected review workflow and the at least one first annotation; and outputting, by the computing system, the arrhythmia episode report to a user. Doing so would provide remote monitoring systems (Gottesman, [0004]).
Regarding claims 2 and 16 the combination of Dong and Gottesman teaches the method of claim 1 and the computing system of claim 15. Dong further teaches the episode data indicates whether the medical device stored the episode in response to user input or the medical device determining that the episode was one of a plurality of arrhythmia types ([0045], [0046], [0054], and [0060]), and wherein categorizing the episode comprises one of: categorizing the episode into the first category of the plurality of categories based on the episode data indicating that the medical device stored the episode in response to user input ([0037] and [0051]); or   categorizing the episode into the second category of the plurality of categories based on the episode data indicating that the medical device stored the episode in response the medical device detecting one of the plurality of arrhythmia types ([0037], [0051], and [0053]).
Regarding claims 3 and 17 the combination of Dong and Gottesman teaches the method of claim 1 and the computing system of claim 15. Dong further teaches the episode data indicates whether the medical device stored the episode in response to user input or the medical device determining that the episode was one of a plurality of arrhythmia types ([0045], [0046], [0054], and [0060]), and wherein categorizing the episode comprises one of: categorizing the episode into the first category of the plurality of categories based on the episode data indicating that the medical device stored the episode in response to user input or determining that the episode was one of a first subset of the plurality of arrhythmia types ([0037], [0051], [0053], and [0056]); or categorizing the episode into the second category of the plurality of categories based on the episode data indicating that the medical device stored the episode in response the medical device determining that the episode was one of a second subset of the plurality of arrhythmia types ([0037], [0051], [0053], and [0056]).
Regarding claims 4 and18 the combination of Dong and Gottesman teaches the method of claim 1 and the computing system of claim 15. Dong further teaches categorizing the episode comprises categorizing the episode into the first category, wherein selecting the review workflow comprises (Gottesman, Abstract, FIG. 5, [0005], and [0028]), wherein selecting the at least one first reviewer comprises selecting a first human reviewer based on the review workflow associated with the first category ([0045], [0046], [0054], and [0060]), the method further comprising: providing the episode data to a second human reviewer based on the selected review workflow ([0045] and [0046]); and receiving, by the computing system, a second annotation of the episode by the second reviewer, the second annotation based on the provided episode data, and wherein determining whether to include the episode in the arrhythmia episode report comprises determining whether to include the episode in the arrhythmia episode report based on the selected review workflow and the at least one first annotation and the second annotation ([0031], [0045, [0046], and [0054]).
Regarding claims 5 and 19 the combination of Dong and Gottesman teaches the method of claim 1 and the computing system of claim 15. Dong further teaches categorizing the episode comprises categorizing the episode into the first category, wherein selecting the at least one first reviewer comprises selecting a first human reviewer based on the review workflow associated with the first category ([0045], [0046], [0054], and [0060]), the method further comprising: providing the episode data to a second human reviewer based on the selected review workflow ([0045] and [0046]); and receiving, by the computing system, a second annotation of the episode by the second reviewer, the second annotation based on the provided episode data, and wherein determining whether to include the episode in the arrhythmia episode report comprises determining whether to include the episode in the arrhythmia episode report based on the selected review workflow and the at least one first annotation and the second annotation ([0031], [0045, [0046], and [0054]). Dong does not teach wherein selecting the review workflow comprises selecting the review workflow associated with the first category from the plurality of review workflows. However Gottesman teaches wherein selecting the review workflow comprises selecting the review workflow associated with the first category from the plurality of review workflows (Gottesman, Abstract, FIG. 5, [0005], and [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dong to (Gottesman, [0004]).
Regarding claims 6 and 20 the combination of Dong and Gottesman teaches the method of claim 5 and the computing system of claim 19. Dong further teaches determining whether to provide the episode data to the second reviewer ([0045]) comprises one of: providing the episode data to the second reviewer based on the at least one first annotation indicating that the episode includes an arrhythmia ([0031] and [0054]); or bypassing the second reviewer based on the at least one first annotation indicating "no arrhythmia" for the episode ([0038]).  
Regarding claims 7 and 21 the combination of Dong and Gottesman teaches the method of claim 5 and the computing system of claim 19. Dong further teaches selecting the at least one first reviewer comprises selecting a first human reviewer and a first machine reviewer comprising one or more machine learning models, wherein providing the episode data to the at least one first reviewer comprises applying at least some of the episode data to the one or more machine learning models, the at least some of the episode data including the cardiac electrogram, wherein receiving the at least one first annotation comprises receiving, from the first machine reviewer, a machine annotation based on output of the one or more machine learning models in response to the application of the at least some of the episode data to the one or more machine learning models, and wherein the at least one first annotation comprises the machine annotation and an annotation from the first human reviewer ([0029], [0034], [0047], [0049], and [0086])
Regarding claims 8 and 22 the combination of Dong and Gottesman teaches the method of claim 7 and the computing system of claim 21. Dong further teaches determining whether to provide the episode data to the second reviewer comprises one of: bypassing the second reviewer based on agreement between the machine annotation and the annotation from the first human reviewer ([0038]); or providing the episode data to the second reviewer based on disagreement between the machine annotation and the annotation from the first human reviewer ([0045] and [0046]).  
Regarding claims 9 and 23 the combination of Dong and Gottesman teaches the method of claim 8 and the computing system of claim 22. Dong further teaches bypassing the second reviewer comprises bypassing the second reviewer based on both the machine annotation and the annotation from the first reviewer indicating the same one or more arrhythmias in the episode or "no arrhythmia" for the episode ([0038] and [0045]).  
Regarding claims 10 and 24 the combination of Dong and Gottesman teaches the method of claim 9 and the computing system of claim 23. Dong further teaches the one or more machine learning models comprise a machine learning model configured to classify the episode as being one of an arrhythmia classification or a no arrhythmia classification based on the at least some of the episode data ([0038], [0045], [0053], [0054], and [0063]).  
Regarding claims 11 and 25 the combination of Dong and Gottesman teaches the method of claim 10 and the computing system of claim 24. Dong further teaches categorizing the episode into the second category comprises categorizing the episode into the second category based on the episode data indicating that the medical device stored the episode in response the medical device determining that the episode included an arrhythmia of an arrhythmia type ([0029], [0034], [0047], [0049], and [0086]), the method further comprising: determining a prevalence of false detection of arrhythmias of the arrhythmia type by the medical device ([0038]); determining a positive predictive value of no arrhythmia for a plurality of machine learning models ([0038]); comparing the prevalence of false ([0086]); and selecting the machine learning model based on the comparison ([0029] and [0038]).
Regarding claims 12 and 26 the combination of Dong and Gottesman teaches the method of claim 1 and the computing system of claim 15. Dong further teaches associating, by the computing system, each of the plurality of categories with a respective one or more episode characteristics ([0005], [0006], [0026], [0031], and [0045]), wherein categorizing the episode into one category of the plurality of categories comprises: determining, by the computing system, at least one episode characteristic of episode based on the episode data ([0005], [0006], [0026], [0031], and [0045]); and categorizing, by the computing system, the episode into the category based on the at least one episode characteristic ([0005], [0006], [0026], [0031], and [0045]).
Regarding claims 13 and 27 the combination of Dong and Gottesman teaches the method of claim 12 and the computing system of claim 26. Dong further teaches the episode characteristics comprise one or more of patient demographics, patient diagnoses, arrhythmia types, or whether the episode data was stored by a medical device in response to user input or detection of an arrhythmia ([0026], [0043], [0048], and [0095]).
Regarding claims 14 and 28 the combination of Dong and Gottesman teaches the method of claim 12 and the computing system of claim 26. Gottesman further teaches determining, by the computing system, at least one of review efficiency metrics or review efficacy metrics based on the associations (Gottesman, [0064]); presenting, by the computing system, the at least one of the review efficiency metrics or review efficacy metrics to the user (Gottesman, [0064]); and prompting, by the computing device, and after presenting the at least one of the review efficiency metrics or review efficacy metrics to the user, the user to either accept or modify the associations of the episode characteristics and the categories (Gottesman, [0064] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Dong to incorporate the teachings of Gottesman and account for the method of claim 12 and the computer system of claim 26, further comprising: determining, by the computing system, at least one of review efficiency metrics or (Gottesman, [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686